Citation Nr: 0405385	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  98-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected neuritis of the thoracic region.  


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  

This appeal arose out of a decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO).

In an April 2000 decision, the Board of Veterans' Appeals 
(the Board) denied the issue of entitlement to a compensable 
disability evaluation for neuritis of the left thoracic 
region.  The Board remanded to the RO a second issue, whether 
new and material evidence had been received which was 
sufficient to reopen a previously-denied claim of entitlement 
to service connection for degenerative arthritis of the back.

The veteran appealed the Board's April 2000 denial of a 
compensable evaluation for service-connected neuritis of the 
thoracic spine to the United States Court of Appeals for 
Veterans Claims (the Court).  In a motion filed in January 
2001, the Secretary of VA requested that the Court remand the 
case to the Board, in light of the intervening enactment of 
the Veterans Claims Assistance Act of 2000 (the VCAA).  As 
the result, in a March 2001 order the Court vacated the April 
2000 Board decision insofar as it denied an increased 
evaluation for service-connected neuritis of the left 
thoracic region, and remanded the issue for readjudication.

In August 2001, the Board remanded the issue of entitlement 
to a compensable evaluation for service-connected neuritis of 
the left thoracic region to the RO for additional 
development.  By decision dated in October 2002, the Board 
again denied the claim.  The veteran appealed to the Court.  
In July 2003, the Court granted a joint motion to vacate the 
Board's decision and to remand the matter for readjudication.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The Board additionally observes that in March 2003 and 
November 2003, the veteran's representative submitted 
additional medical evidence, which appears to be in support 
of the claim of entitlement to service connection for 
arthritis of the back.  This evidence is referred to the RO 
for appropriate action.


REMAND

Reasons for Remand

The VCAA

As noted in the Introduction above, this case has been 
remanded by the Court for readjudication consistent with the 
joint motion filed in July 2003.  In the July 2003 joint 
motion, the parties agreed that there was a lack of complete 
compliance with the provisions of the VCAA, as interpreted by 
the Court.  Specifically, the joint motion indicated that 
none of the documents noted in the October 2002 Board 
decision, including letters from the RO dated in September 
2001 and January 2002, satisfied the requirement that VA 
provide the veteran notice of the information and evidence 
necessary to substantiate his claim and which portion of any 
such evidence was to be provided by each party.  See 
38 U.S.C.A. § 5103 (West Supp. 2002);
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].   

In light of the joint motion, the Board will remand the case 
for additional notice to the veteran which fully complies 
with the VCAA and Quartuccio.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), decided on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b). Thus, if the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board. Accordingly, the Board must remand the case because 
the record does not show that the veteran was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.

Inadequate VA examination 

Pursuant to an August 2001 Board remand, the veteran was 
afforded a VA examination in March 2002.  In the July 2003 
joint remand, the parties agreed that the March 2002 VA 
examination did not comply with the terms of the remand 
order.  Specifically, it was noted that the March 2002 VA 
examiner did not address the severity of the veteran's 
service-connected neuritis of the left thoracic region, but 
rather opined that the veteran had intercostal neuralgia that 
was not service-connected, and that the veteran's neuritis 
was not service-connected.  In addition, it was noted that 
the VA examiner failed to discuss the evidence of record, 
including existing MRI reports.  The joint motion stated that 
the failure to identify the fact that the veteran's neuritis 
was service-connected, or to mention MRI reports of record, 
called into question the thoroughness of the examination.  
The Board was instructed to provide the veteran with another 
VA examination to determine the severity of the service-
connected neuritis of the thoracic region.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA and consistent with 
the joint motion for remand referenced 
above is completed.  

2.  VBA should schedule the veteran for a 
VA examination to assess the severity of 
his service-connected neuritis of the 
left thoracic region.  The claims file 
must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  The examiner should 
address whether any pain relating to the 
veteran's neuritis of the left thoracic 
region (including painful motion or pain 
with use), flare-ups of pain, weakened 
movement, excess fatigability or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  To the 
extent possible, any functional loss that 
is present should be expressed as degrees 
of limitation of motion.  A report of the 
examination should be associated with the 
veteran's VA claims folder. 

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, and they should be afforded 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




